Exhibit 99.5 Financial Statements E-Conolight, LLC June 26, 2011 Contents PAGE Balance Sheet 3 Statement of Operations 4 Statement of Cash Flows 5 Notes to Financial Statements 6 - 2 - E-CONOLIGHT, LLC BALANCE SHEET June 26, 2011 ASSETS (In thousands) Current assets: Cash $ Accounts receivable 25 Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets, net Total assets $ LIABILITIES AND MEMBERS' EQUITY Current liabilities: Accounts payable, trade $ Other current liabilities Total current liabilities Long-term liabilities: Long-term debt Other long-term liabilities Total long-term liabilities Commitments and contingencies (Note 6) Members' equity Member capital contributions, net of distributions Accumulated deficit ) Total members' equity Total liabilities and members' equity $ The accompanying notes are an integral part of these financial statements. - 3 - E-CONOLIGHT, LLC STATEMENTS OF OPERATIONS Periods fromDecember 27, 2010 through June 26, 2011, and March 29, 2010 through June 27, 2010 Period Period ended ended June 26, June 27, (In thousands) Revenue, net $ $ Cost of revenue, net Gross profit Selling, general and administrative expenses Operating income Non-operating expense: Interest expense Net (loss) income $ ) $ The accompanying notes are an integral part of these financial statements. - 4 - E-CONOLIGHT, LLC STATEMENTS OF CASH FLOWS Periods fromDecember 27, 2010 through June 26, 2011, and March 29, 2010 through June 27, 2010 Period Period ended ended June 26, June 27, (In thousands) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities Depreciation and amortization Change in operating assets and liablities: Accounts receivable 20 (1 ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable, trade ) ) Other current liabilities Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to members ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ The accompanying notes are an integral part of these financial statements. - 5 - E-CONOLIGHT, LLC NOTES TO FINANCIAL STATEMENTS June 26, 2011 Note 1 – Business E-Conolight, LLC (the “Company”) is a Delaware limited liability company.The Company primarily sells traditional lighting fixtures and accessories but also sells light emitting diode (LED) based lighting system products for use primarily in commercial and industrial settings.The Company’s products include floodlights, linear fluorescent lights, high & low bay lights, exit signs, emergency lights, and other lighting products.E-Conolight sells its products through direct-marketing catalogs and its website.The Company is based in Racine, Wisconsin. On March 29, 2010, the Company purchased certain assets of Ruud Lighting, Inc. (the “Seller”).The aggregate purchase price was $20.1 million.In addition, the Company is subject to contingent purchase price payments of up to $20 million. The acquisition was accounted for under the purchase method of accounting and the results of operations since the acquisition date of March 29, 2010 are included in the financial statements.The purchase price was allocated based on the estimated fair values of assets and liabilities at the date of acquisition. The following outlines the fair value allocation as of March 29, 2010 of the acquired assets and assumed liabilities (in thousands): Inventories $ Other current assets 30 Property, plant and equipment Intangible assets Assumed liabilities Total assets acquired, net of liabilities assumed $ The purchase price of $20.1 million is net of $3.3 million of contingent consideration recorded as of March29, 2010. Note 2 – Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation Thebalance sheet as of June 26, 2011 and the statements of operations and cash flows for the six months ended June 26, 2011 and three months ended June 27, 2010 have not been audited.In the opinion of management, all normal and recurring adjustments necessary to present fairly the financial position, results of operations and cash flows as of and for the period ended June 26, 2011, have been made. - 6 - E-CONOLIGHT, LLC NOTES TO FINANCIAL STATEMENTS June 26, 2011 Note 2 – Basis of Presentation and Summary of Significant Accounting Policies – Continued Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities.On an ongoing basis, the Company evaluates its estimates, including those related to revenue recognition, provision for doubtful accounts, sales returns, sales price discounts and incentives, excess and obsolete inventory, fair value of acquired intangible assets and goodwill, useful lives of intangible assets and property and equipment, product warranty obligations, and contingencies and litigation, among others.The Company generally bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual amounts could differ from those estimates. Cash The Company holds cash at major financial institutions, which often exceed insurance limits set by the Federal Deposit Insurance Corporation (“FDIC”).The Company has not historically experienced any losses due to such concentration of credit risk. Revenue Recognition The Company recognizes product revenue when the earnings process is complete, as evidenced by persuasive evidence of an arrangement, when the sales price is fixed or determinable, collection of revenue is reasonably assured, and title and risk of loss have passed to the customer. The Company provides its customers with limited rights of return for non-conforming shipments and product warranty claims.The Company estimates an allowance for anticipated sales returns based upon an analysis of historical sales returns and other relevant data.The Company records an allowance at the time of sale, which is recorded as a reduction of product revenue in the statements of operations and as a reduction to accounts receivable in the balance sheet.Returns for non-conforming shipments have not been significant. Accounts Receivable The Company typically invoices its customers at shipment for the sales order value of products shipped.Accounts receivable are recorded at the invoiced amount and do not bear interest.The Company does not have any off-balance sheet credit exposure related to any of its customers. - 7 - E-CONOLIGHT, LLC NOTES TO FINANCIAL STATEMENTS June 26, 2011 Note 2 – Basis of Presentation and Summary of Significant Accounting Policies – Continued Allowance for Doubtful Accounts The Company evaluates the collectability of accounts receivable based on a combination of factors. In cases where the Company becomes aware of circumstances that may impair a specific customer’s ability to meet its financial obligations subsequent to the original sale, the Company will record an allowance against amounts due, and thereby reduce the net recognized receivable to the amount the Company reasonably believes will be collected. For all other customers, the Company recognizes an allowance for doubtful accounts based on the length of time the receivables are past due and consideration of other factors such as industry conditions, the current business environment and its historical experience.To date, write-offs for uncollectable accounts have not been significant. Inventories Inventories are valued at the lower of cost or market value, with cost being determined on the first-in, first-out (“FIFO”) method.The Company writes down its inventory balances for estimates of excess and obsolete amounts.These write-downs are recorded as a component of cost of sales.At the point of the write-down, a new, lower-cost basis for that inventory is established, and any subsequent improvements in facts and circumstances do not result in the restoration or increase in that newly established cost basis.The Company recorded charges for write-downs in inventory of $820 thousand and $0, for the periods ended June 26, 2011 and June 27, 2010, respectively.Inventories consisted of the following as of June 26, 2011 (in thousands): Finished goods $ Inventory in transit Total $ Property and Equipment Property and equipment are recorded at cost and depreciated on a straight-line basis over the assets’ estimated useful lives.Leasehold improvements are amortized over the lesser of the asset life or the life of the related lease.In general, the useful lives are as follows: Building improvements 7 years Machinery and equipment 7 years Website development 3 years Expenditures for repairs and maintenance are charged to expense as incurred.The costs for major renewals and improvements are capitalized and depreciated over their estimated useful lives. - 8 - E-CONOLIGHT, LLC NOTES TO FINANCIAL STATEMENTS June 26, 2011 Note 2 – Basis of Presentation and Summary of Significant Accounting Policies – Continued Intangible Assets and Goodwill The Company records the assets acquired and liabilities assumed in business combinations at their respective fair values at the date of acquisition, with any excess purchase price recorded as goodwill. Valuation of intangible assets involves significant estimates and assumptions including, but not limited to, estimating future cash flows from product sales, developing appropriate discount rates, continuation of customer relationships and renewal of customer contracts, and approximating the useful lives of the intangible assets acquired. U.S. GAAP requires that intangible assets other than goodwill with an indefinite life should not be amortized until their life is determined to be finite, and all other intangible assets must be amortized over their useful lives. The Company is currently amortizing its acquired intangible assets with definite lives over periods ranging from three to fifteen years. The Company tests goodwill for impairment at the reporting unit level at least annually and potentially more frequently upon the occurrence of certain events. Goodwill is tested for impairment annually using a two-step process. First, the Company determines if the carrying amount of its reporting unit exceeds its fair value (determined using discounted cash flows or market multiples based on revenues), which would indicate a potential impairment of goodwill associated with that reporting unit. If the Company determines that a potential impairment of goodwill exists, it then compares the implied fair value of the goodwill associated with the reporting unit, to its carrying amount to determine if there is an impairment loss. Impairment of Long-Lived Assets The Company reviews long-lived assets such as property, equipment, and definite lived intangible assets for impairment based on changes in circumstances that indicate their carrying amounts may not be recoverable.In making these determinations, the Company uses certain assumptions, including but not limited to: (1) estimations of the fair market value of the assets, and (2) estimations of future cash flows expected to be generated by these assets, which are based on additional assumptions such as asset utilization, length of service the asset will be used in the Company’s operations and estimated salvage values. - 9 - E-CONOLIGHT, LLC NOTES TO FINANCIAL STATEMENTS June 26, 2011 Note 2 – Basis of Presentation and Summary of Significant Accounting Policies – Continued Debt Issuance Costs Debt issuance costs were incurred in conjunction with the subordinated debt and line of credit issuance.Debt issuance costs are being amortized over the applicable term of the credit agreements which ranges from five to seven years.Debt issuance costs are included in the long term assets section of the balance sheet in other assets, net. Debt issuance costs and the related amortization consist of the following as of June 26, 2011 (in thousands): Debt issuance costs $ Accumulated amortization Debt issuance costs, net $ The scheduled future debt issuance cost amortization as of June 26, 2011 is as follows (in thousands): 2011 (Remaining 6 months)
